|, ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Guy J. D’Antonio, and the Office of Disciplinary Counsel,
IT IS ORDERED that Guy J. D’Antonio, Louisiana Bar Roll number 4510, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
FOR THE COURT:
/s/ John L. Weimer /s/ Justice, Supreme Court Of Louisiana